Exhibit 10.2

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

RTI SURGICAL, INC.

STAND ALONE RESTRICTED STOCK AWARD AGREEMENT #1

This RTI SURGICAL, INC. STAND ALONE RESTRICTED STOCK AWARD AGREEMENT #1 (this
“Agreement”), dated as of January 26, 2017 (the “Grant Date”), is entered into
by and between RTI Surgical, Inc., a Delaware corporation (the “Company”), and
Camille Farhat (the “Grantee”).

W I T N E S S E T H

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
to provide that the Grantee receive a portion of his compensation in the form of
restricted shares of the common stock of the Company, on the terms and subject
to the conditions provided in this Agreement, thereby encouraging stock
ownership, and permitting the acquisition of an equity interest, in the Company;
and

WHEREAS, on the Grant Date, the Company and the Grantee are entering into an
employment agreement governing the terms of the Grantee’s employment with the
Company (the “Employment Agreement”; any capitalized terms not defined in this
Agreement shall have the same defined meanings as in the Employment Agreement);
and

WHEREAS, pursuant to Section 5(a) of the Employment Agreement, as part of the
Grantee’s compensation, the Company is granting a matching restricted stock
award to the Grantee, and the Grantee is accepting such grant, upon the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.    GRANT OF RESTRICTED STOCK. Subject to the terms and conditions provided in
this Agreement, the Company hereby grants to the Grantee 850,000 shares of the
Company’s common stock, par value of $0.001 per share (the “Restricted Stock”),
as of the Grant Date. The extent to which the Grantee’s rights and interest in
the Restricted Stock becomes vested and non-forfeitable shall be determined in
accordance with the provisions of Section 2 of this Agreement.

2.    VESTING. The vesting of the Grantee’s rights and interest in the
Restricted Stock shall be determined in accordance with this Section 2.

(a)    General Vesting. The shares of Restricted Stock shall become vested in
the following amounts, at the following times and upon the following conditions,
provided that the Grantee continues to be employed with the Company through and
on the applicable Vesting Date:

 

Shares of Restricted Stock

 

Vesting Date

170,000   First Anniversary of the Grant Date 42,500   On the last day of each
calendar quarter commencing after the First Anniversary of the Grant Date for
four (4) years thereafter



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

Except as otherwise provided in Sections 2(b) and 4 hereof, there shall be no
proportionate or partial vesting of shares of Restricted Stock in or during the
months, days or periods prior to each Vesting Date, and all vesting of shares of
Restricted Stock shall occur only on the applicable Vesting Date. Upon
termination of the Grantee’s employment with the Company for any reason, the
unvested portion of the Restricted Stock shall immediately terminate and be null
and void; provided, however, if the Employee’s employment is terminated: (x) by
the Company other than for Cause or (y) by the Employee for Good Reason, the
vesting of the Restricted Stock shall continue until the 18 month anniversary
date of the employment termination date. For the avoidance of doubt, if the
Employee’s employment is terminated by the Employee before March 15, 2018 for
any reason other than Good Reason, all of the unvested Restricted Stock shall be
forfeited

(b)    Potential Acceleration of Vesting. Notwithstanding the provisions of
Section 2(a) above:

i.    In the event that the Grantee continues to be employed with the Company
upon the satisfaction of the conditions set forth in Schedule I, then 50% of the
unvested portion of the Restricted Stock shall vest as of such satisfaction.

ii.    In the event that the Grantee continues to be employed with the Company
upon the satisfaction of the conditions set forth in Schedule II, the 50% of the
unvested portion of the Restricted Stock shall vest as of such satisfaction.

iii.    Upon a “Change in Control” of the Company during the Grantee’s
employment with the Company, all of the unvested portion Restricted Stock shall
vest as of the date of such Change in Control.

For purposes of this Agreement, “Change in Control” means any of the following
events:

(A)    The acquisition by any person of Beneficial Ownership (within the meaning
of Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of more
than thirty-five percent (35%) of either (1) the value of then outstanding
equity securities of the Company (the “Outstanding Company Stock”) or (2) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”) (the foregoing Beneficial Ownership hereinafter
being referred to as a “Controlling Interest”); provided, however, that for
purposes of this definition, (1) the securities owned by the Water Street Fund
and any of its affiliates, including WSHP Biologics Holdings, LLC, Water Street
Management, and Water Street GP shall be excluded from the determination of any
person’s Beneficial Ownership and (2) the following acquisitions shall not
constitute or result in a Change in Control: (w) any acquisition by the Company;
(x) any acquisition by any Person that as of the Grant Date owns Beneficial
Ownership of a Controlling Interest; (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Related
Entity; or (z) any acquisition by any entity pursuant to a transaction which
complies with clauses (1) and (2) of subsection (C) below; or

(B)    During any period of two (2) consecutive years (not including any period
prior to the Grant Date) individuals who constitute the Board on the Grant Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Grant Date whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

2



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(C)    Consummation of (1) a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving (x) the Company or (y) any of its
subsidiaries, but in the case of this clause (y) only if equity securities of
the Company are issued or issuable in connection with the transaction (each of
the events referred to in this clause (1) being hereinafter referred to as a
“Business Reorganization”), or (2) a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
equity of another entity by the Company or any of its subsidiaries (each an
“Asset Sale”), in each case, unless, following such Business Reorganization or
Asset Sale, (I) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Stock and
Outstanding Company Voting Securities immediately prior to such Business
Reorganization or Asset Sale beneficially own, directly or indirectly, more than
fifty percent (50%) of the value of the then outstanding equity securities and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of members of the board of directors (or
comparable governing body of an entity that does not have such a board), as the
case may be, of the entity resulting from such Business Reorganization or Asset
Sale (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing Entity”)
in substantially the same proportions as their ownership, immediately prior to
such Business Reorganization or Asset Sale, of the Outstanding Company Stock and
Outstanding Company Voting Securities, as the case may be (excluding any
outstanding equity or voting securities of the Continuing Entity that such
Beneficial Owners hold immediately following the consummation of the Business
Reorganization or Asset Sale as a result of their ownership, prior to such
consummation, of equity or voting securities of any company or other entity
involved in or forming part of such Business Reorganization or Asset Sale other
than the Company), (II) no Person (excluding any employee benefit plan (or
related trust) of the Company or any Continuing Entity or any entity controlled
by the Continuing Corporation or any Person that as of the Grant Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the value of the then outstanding
equity securities of the Continuing Entity or the combined voting power of the
then outstanding voting securities of the Continuing Entity except to the extent
that such ownership existed prior to the Business Reorganization or Asset Sale
and (III) at least a majority of the members of the Board of Directors or other
governing body of the Continuing Entity were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Reorganization or Asset Sale.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because 35% or more of the then outstanding Voting Securities is acquired
by (1) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries, or
(2) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the shareholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

3.    FORFEITURE. Except as set forth in Section 2 but notwithstanding any
provision outside of Section 2 to the contrary herein, the Grantee shall
immediately forfeit all of his rights and interest in the unvested portion of
the Restricted Stock upon the termination of his employment with the Company for
any reason before such unvested portion of the Restricted Stock becomes vested
in accordance with Section 2 of this Agreement.

4.    RESTRICTIONS ON TRANSFER. Unless otherwise determined by the Committee,
the shares of Restricted Stock are not transferable unless and until they become
vested in accordance with this Agreement, otherwise than by will or under the
applicable laws of descent and distribution. The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Grantee. Except as otherwise permitted pursuant to the first sentence of
this Section, any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares become vested shall be void ab initio. For
purposes of this Agreement, “Transfer” shall mean any sale, transfer,
encumbrance, gift, donation, assignment, pledge, hypothecation, or other
disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

 

3



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

5.    DELIVERY OF SHARES.

(a)    Issuance of Stock Certificates and Legends. One or more stock
certificates evidencing the Restricted Stock shall be issued in the name of the
Grantee but shall be held and retained by the Records Administrator of the
Company until the date (the “Applicable Date”) on which the shares (or a portion
thereof) subject to this Restricted Stock award become vested pursuant to
Section 2 hereof, subject to the provisions of Section 3 hereof. All such stock
certificates shall bear the following legends, along with such other legends
that the Committee shall deem necessary and appropriate or which are otherwise
required or indicated pursuant to any applicable stockholders agreement:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.

(b)    Stock Powers. The Grantee shall deposit with the Company stock powers or
other instruments of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to each certificate representing shares
of Restricted Stock until such shares become vested, on a form attached hereto
as Exhibit A. If the Grantee shall fail to provide the Company with any such
stock power or other instrument of transfer or assignment, the Grantee hereby
irrevocably appoints the Secretary of the Company as his attorney-in-fact, with
full power of appointment and substitution, to execute and deliver any such
power or other instrument which may be necessary to effectuate the transfer of
the Restricted Stock (or assignment of distributions thereon) on the books and
records of the Company. In addition, the Company may require the spouse of the
Grantee, if any, to execute and deliver to the Company the Consent of Spouse in
the form attached hereto as Exhibit B.

(c)    Delivery of Stock Certificates. On or after each vesting date, upon
written request to the Company by the Grantee, the Company shall promptly cause
a new certificate or certificates to be issued for and with respect to all
shares that become vested on that vesting date, which certificate(s) shall be
delivered to the Grantee as soon as administratively practicable after the date
of receipt by the Company of the Grantee’s written request. The new certificate
or certificates shall continue to bear those legends and endorsements that the
Company shall deem necessary or appropriate (including those relating to
restrictions on transferability and/or obligations and restrictions under the
securities laws)

6.    RIGHTS WITH RESPECT TO RESTRICTED STOCK.

(a)    General. Except as otherwise provided in this Agreement, including with
respect to cash dividends, the Grantee shall have, with respect to all of the
shares of Restricted Stock, whether vested or unvested, all of the rights of a
holder of shares of common stock of the Company, including without limitation:
(i) the right to vote such Restricted Stock, and (ii) the rights available to
all holders of shares of common stock of the Company upon any merger,
consolidation, reorganization, liquidation or dissolution, stock split up, stock
dividend or recapitalization undertaken by the Company; provided, however, that
all of such rights shall be subject to the terms, provisions, conditions and
restrictions set forth in this Agreement (including without limitation
conditions under which all such rights shall be forfeited). Any Shares issued to
the Grantee as a dividend with respect to shares of Restricted Stock shall have
the same status and bear the same legend as the shares of Restricted Stock and
shall be held by the Company, if the shares of Restricted Stock that such
dividend is attributed to is being so held, unless otherwise determined by the
Committee. In addition, notwithstanding any provision to the contrary herein,
any cash dividends declared with respect to shares of Restricted Stock subject
to this Agreement shall be held in escrow by the

 

4



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

Committee until such time as the shares of Restricted Stock that such cash
dividends are attributed to shall become vested, and in the event that such
shares of Restricted Stock are subsequently forfeited, the cash dividends
attributable to such portion shall be forfeited as well.

(b)    Adjustments to Shares. If at any time while this Agreement is in effect,
there shall be any increase or decrease in the number of issued and outstanding
shares of the Company’s common stock through the declaration of a stock dividend
or through any recapitalization resulting in a stock split-up, combination or
exchange of such shares, then and in that event, the Committee shall make any
adjustments it deems fair and appropriate, in view of such change, in the number
of shares of Restricted Stock then subject to this Agreement. If any such
adjustment shall result in a fractional Share, such fraction shall be
disregarded.

(c)    No Restrictions on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Restricted Stock awarded hereunder, shall not affect in any
manner the right, power or authority of the Company to make, authorize or
consummate: (i) any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; (ii) any
merger, consolidation or similar transaction by or of the Company; (iii) any
offer, issue or sale by the Company of any capital stock of the Company,
including any equity or debt securities, or preferred or preference stock that
would rank prior to or on parity with the Restricted Stock and/or that would
include, have or possess other rights, benefits and/or preferences superior to
those that the Restricted Stock includes, has or possesses, or any warrants,
options or rights with respect to any of the foregoing; (iv) the dissolution or
liquidation of the Company; (v) any sale, transfer or assignment of all or any
part of the stock, assets or business of the Company; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

7.    TAX CONSEQUENCES.

(a)    Section 83(b) Election. If the Grantee properly elects, within thirty
(30) days of the Grant Date, to include in gross income for federal income tax
purposes an amount equal to the fair market value (as of the Grant Date) of the
Restricted Stock pursuant to Section 83(b) of the Code, a form of which is
attached hereto as Exhibit C, the Grantee shall make arrangements satisfactory
to the Company to pay to the Company any federal, state or local income taxes
required to be withheld with respect to the Restricted Stock. If the Grantee
shall fail to make such tax payments as are required, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
(including without limitation, the withholding of any Shares that otherwise
would be issued to the Grantee under this Agreement) otherwise due to the
Grantee any federal, state or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock.

(b)    No Section 83(b) Election. If the Grantee does not properly make the
election described in paragraph 7(a) above, the Grantee shall, no later than the
date or dates as of which the restrictions referred to in this Agreement hereof
shall lapse, pay to the Company, or make arrangements satisfactory to the
Committee for payment of, any federal, state or local taxes of any kind required
by law to be withheld with respect to the Restricted Stock (including without
limitation the vesting thereof), and the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind (including without
limitation, the withholding of any Shares that otherwise would be distributed to
the Grantee under this Agreement) otherwise due to Grantee any federal, state,
or local taxes of any kind required by law to be withheld with respect to the
Restricted Stock.

(c)    Grantee’s Responsibilities for Tax Consequences. Tax consequences on the
Grantee (including without limitation federal, state, local and foreign income
tax consequences) with respect to the Restricted Stock (including without
limitation the grant, vesting and/or forfeiture thereof) are the sole
responsibility of the Grantee. Upon the request of the Grantee, the Company
shall, to the extent permitted by law, deduct from any payment of any kind
(including without limitation, the withholding of any Shares that otherwise

 

5



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

would be distributed to the Grantee under this Agreement) otherwise due to
Grantee any federal, state, or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock. The Grantee shall consult with
his own personal accountant(s) and/or tax advisor(s) regarding these matters,
the making of a Section 83(b) election, and the Grantee’s filing, withholding
and payment (or tax liability) obligations.

8.    NO EFFECT ON EMPLOYMENT. Nothing in this Agreement shall confer upon the
Grantee the right to continue in the employment of the Company or affect any
right which the Company may have to terminate the employment of the Grantee
regardless of the effect of such termination of employment on the rights of the
Grantee under or this Agreement. If the Grantee’s employment is terminated for
any reason whatsoever (and whether lawful or otherwise), he will not be entitled
to claim any compensation for or in respect of any consequent diminution or
extinction of his rights or benefits (actual or prospective) under this
Agreement or any award. The rights and obligations of the Grantee under the
terms of his employment with the Company will not be affected by his
participation in this Agreement, and this Agreement does not form part of any
contract of employment between the Grantee and the Company or any Subsidiary.
The granting of awards is entirely at the discretion of the Committee, and the
Grantee shall not in any circumstances have any right to be granted an award.

9.    CLAWBACK.

(a)    The Company may: (x) cause the cancellation of the Restricted Stock;
(y) require reimbursement with respect to the Restricted Stock; and (z) effect
any other right of recoupment of equity or other compensation provided under
this Agreement or otherwise in accordance with any Company policies generally
applicable to the Company’s officers and/or directors that currently exist or
that may from time to time be adopted or modified in the future by the Company
and/or applicable law (each, a “Clawback Policy”), provided that the following
conditions are satisfied: (1) there is an accounting restatement of the
Company’s financial statements or results and (2) the restatement results from a
noncompliance by the Company with any requirements under or related to the
federal securities laws that is material, injurious to the Company or was the
result of actions with bad intent. In such an event, the claw back will be in an
amount of up to the total economic gain from any stock-based grants within the
five-year period preceding the restatement. By accepting the Restricted Stock,
the Grantee agrees to be bound to any existing or future Clawback Policy adopted
by the Company, or any amendments that may from time to time be made to the
Clawback Policy in the future by the Company, as required to comply with
applicable laws or stock exchange requirements, and is further agreeing that all
of the Grantee’s equity awards may be unilaterally amended by the Company,
without the Grantee’s consent, to the extent that the Company in its discretion
determines to be necessary or appropriate to comply with any Clawback Policy to
the extent required to comply with applicable laws or stock exchange
requirements.

(b)    If the Grantee, without the consent of the Company, while employed by or
providing services to the Company or after termination of such employment or
service, violates a non-competition, non-solicitation or non-disclosure covenant
or agreement or otherwise violates the Company’s Corporate Governance
Guidelines, Code of Conduct and Ethics, Code of Ethics for the Chief Executive
Officer and Senior Financial Officer or any other corporate governance materials
specified by the SEC or exchange on which common stock of the Company is listed,
then, if such violation is material and injurious to the Company, or was the
result of actions with bad intent: (i) any outstanding, vested or unvested,
earned or unearned portion of the Restricted Stock may, at the Committee’s
discretion, be canceled and (ii) the Committee, in its discretion, may require
the Grantee or other person to whom any payment has been made or shares or other
property have been transferred in connection with the Restricted Stock to
forfeit and pay over to the Company, on demand, all or any portion of the gain
(whether or not taxable) realized upon the sale of any Restricted Stock.

10.    GOVERNING LAWS. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.

 

6



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

11.    SUCCESSORS. This Agreement shall inure to the benefit of, and be binding
upon, the Company and the Grantee and their heirs, legal representatives,
successors and permitted assigns.

12.    SEVERABILITY. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained in this Agreement.

13.    ENTIRE AGREEMENT. This Agreement expresses the entire understanding and
agreement of the parties hereto with respect to such terms, restrictions and
limitations.

14.    HEADINGS. Section headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.

15.    ADDITIONAL ACKNOWLEDGEMENTS. By their signatures below (including
electronic signatures), the Grantee and the Company agree that the Restricted
Stock is granted under and governed by the terms and conditions of this
Agreement. The Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
this Agreement.

16.    REGISTRATION. Within 180 days of the Grant Date, the Company shall file
with the Securities and Exchange Commission a registration statement on Form S-8
consistent with the applicable rules and requirements of the Securities Act of
1933, as amended, to register all of the shares of Restricted Stock. The Company
shall keep such registration statement effective for the period of time
necessary for the Employee to sell all of the shares of Registered Stock.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the Grant
Date.

 

COMPANY: RTI SURGICAL, INC. By:  

    /s/ Curt Selquist

  Name: Curt Selquist   Title:   Chairman

The Grantee acknowledges and represents that he has reviewed the provisions of
this Agreement in its entirety, is familiar with and understands their terms and
provisions, and hereby accepts the Restricted Stock subject to all of the terms
and provisions of this Agreement. The Grantee further represents that he has had
an opportunity to obtain the advice of counsel prior to executing this
Agreement.

 

GRANTEE:

      /s/ Camille Farhat

Camille Farhat

 

8



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

SCHEDULE I

[****]

 

9



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

SCHEDULE II

[****]

 

10



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I,                                         , hereby sell,
assign and transfer unto                                          
                    (                ) shares of common stock of RTI Surgical,
Inc. standing in my name of the books of said corporation represented by
Certificate No.                      herewith and do hereby irrevocably
constitute and appoint                                          to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.

This Stock Assignment may be used only in accordance with the Restricted Stock
Agreement between RTI Surgical, Inc. and the undersigned dated January     ,
2017.

Dated:             ,         

 

Signature:  

 

 

        Camille Farhat

INSTRUCTIONS:

Please DO NOT fill in any blanks other than the signature lines.

The purpose of this assignment is to enable the Company to receive the return of
the shares of common stock as set forth in the Restricted Stock Agreement,
without requiring additional signatures on the part of the Recipient.

 

11



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

EXHIBIT B

CONSENT OF SPOUSE

I,                     , spouse of Camille Farhat, have read and approve the
foregoing Restricted Stock Agreement (the “Agreement”). In consideration of the
Company’s grant to my spouse of the shares of common stock of RTI Surgical, Inc.
as set forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact
in respect to the exercise of any rights under the Agreement and agree to be
bound by the provisions of the Agreement insofar as I may have any rights in
said Agreement or any shares of common stock issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state or country of our residence as of the date of the signing of the
foregoing Agreement.

Dated:            , 20    

 

 

Signature of Spouse Print Name:  

 

 

12



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

EXHIBIT C

ELECTION UNDER SECTION 83(b)

OF THE U.S. INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his receipt of the property described below:

1.    The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

Name:  

 

  Spouse:  

 

  Taxpayer I.D. No.:  

 

  Address:  

 

   

 

  Tax Year:  

 

 

2.    The property with respect to which the election is made is described as
follows:                      (                ) shares of the common stock
(“Common Shares”) of RTI Surgical, Inc. (the “Company”).

3.     The date on which the property was transferred is             , 20    .

4.     The property is subject to the following restrictions:

The Common Shares are required to be returned to the Company in the event that
the undersigned ceases to perform services for the Company through certain dates
specified in the Restricted Stock Agreement between me and the Company dated as
of January     , 2017. This right lapses with regard to a portion of the Common
Shares based on my employment with the Company over time.

5.     The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $        .

6.     The amount (if any) paid for such property is: [ ZERO].

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property. The
undersigned understands that the foregoing election may not be revoked except
with the consent of the Commissioner.

 

Dated:            , 201        

 

      Signature of Taxpayer

The undersigned spouse of taxpayer joins in this election.

 

Dated:            , 201        

 

      Spouse of Taxpayer

 

13